 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID FALLS,                                    Case No. 1:19-cv-00441-NONE-JLT (PC)
12                        Plaintiff,                  FINDINGS AND RECOMMENDATIONS
13                                                    TO DISMISS CERTAIN CLAIMS AND
             v.
                                                      DEFENDANTS
14    A. ARREDONDO, et al.,
                                                      14-DAY DEADLINE
15                        Defendants.
16

17          On August 26, 2019, the Court screened Plaintiff’s complaint (Doc. 1) and found that it
18   states a cognizable claim of excessive force against A. Arredondo in his individual capacity, but
19   that all other claims are not cognizable. (Doc. 10 at 11.) The Court therefore directed Plaintiff to
20   file a first amended complaint curing the deficiencies identified in its order or notify the Court
21   that he wishes to proceed only the claim of excessive force. (Id.; see also Doc. 21.)
22          On March 30, 2020, Plaintiff filed a notice that he “wish[es] to proceed only on the
23   cognizable claim determined by the Court against Defendant A. Arredondo.” (Doc. 23.)
24   Accordingly, and for the reasons set forth in the Court’s screening order (Doc. 10), the Court
25   RECOMMENDS that:
26                1. Plaintiff’s claims be DISMISSED, except for his claim of excessive force in
27                   violation of the Eighth Amendment against Defendant A. Arredondo, in his
28                   individual capacity, under 42 U.S.C. § 1983 (Claim I); and,
 1               2. Defendants D. Davey, J. Gallagher, and M. Gamboa be DISMISSED.

 2          These Findings and Recommendations will be submitted to the United States District

 3   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of

 4   the date of service of these Findings and Recommendations, Plaintiff may file written objections

 5   with the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings

 6   and Recommendations.” Failure to file objections within the specified time may result in waiver

 7   of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 8   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 9
     IT IS SO ORDERED.
10

11      Dated:     April 1, 2020                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
